 

Exhibit 10.23

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the "Agreement") is made effective as of March 6,
2018 (the “Effective Date”), by and between the undersigned individual
(“Consultant”) and Fred’s, Inc., a Tennessee corporation, for and on behalf of
itself and its affiliates (collectively “Fred’s”).

 

WHEREAS, Consultant is a current employee of Fred’s with knowledge pertaining
directly to the Services (as defined herein);

 

WHEREAS, Consultant has elected to voluntarily leave Fred’s, with her last day
of employment being March 5, 2018; and

 

WHEREAS, Fred’s desires to retain Consultant to provide certain Services.

 

NOW, THEREFORE, in consideration of the foregoing and the promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.           (a)             Fred’s engages Consultant to perform certain
services related to, among other things, assisting Fred’s with financial,
accounting, treasury, etc. (collectively, “Services”). Consultant shall also
make herself available to the Legal Department if the need arises, as determined
by Fred’s. During the Term, Consultant shall report to the Chief Financial
Officer and/or any other designee of Fred’s. Fred’s may engage other employees,
agents, and contractors to perform similar services.

 

(b)           Fred’s shall pay Consultant a weekly sum of nine thousand and
no/100 Dollars ($9,000.00). The sums set forth in this Agreement are
Consultant’s sole fee, and no other fees are payable to Consultant. This does
not include any wages and other sums owed to Consultant while employed by
Fred’s.

 

2.            (a)            The relationship of the parties hereto shall be as
independent contractors. Consultant shall be solely responsible for the payment
of wages and withholding taxes on himself and/or her employees. Consultant is
not entitled to any benefits. Neither party shall make any commitments nor incur
any charges or expenses for, or in the name of, the other party, nor be
considered the agent, partner, joint venturer, employer or employee of the other
party.

 

(b)           Consultant shall be fully responsible for the unemployment
insurance, benefits, worker’s compensation and other expenses for herself and/or
her employees, agents and contractors. Fred’s shall have no liability for the
acts, omissions or negligence of Consultant, her agents, employees or
contractors, nor shall Fred’s have any liability for any loss to Consultant or
any of her agents, contractors or employees, except for the compensation
specifically due to Contractor under this Agreement. Contractor shall defend,
indemnify and hold Fred’s harmless from and against any and all claims and
damages.

 

3.           Consultant agrees that any and all work performed on behalf of
Fred’s shall remain the sole and exclusive property of Fred’s. Consultant agrees
to sign any such documents reasonably requested by Fred’s in connection
therewith.

 

 1 

 

 

4.           Consultant shall perform her work in a good and workmanlike manner
and in full compliance with any and all applicable laws. Consultant represents
and warrants that (i) Consultant has the full right to enter into this Agreement
and to perform her obligations hereunder, (ii) Consultant is not restricted by
contract or otherwise from performing her obligations, and (iii) all projects,
materials and other deliverable by Consultant shall not violate any intellectual
property right of any third party whatsoever. Consultant shall abide by Fred’s
policies and procedures.

 

5.           The term of this Agreement shall commence on March 6, 2018, and
shall continue until April 19, 2018. Either party may immediately terminate this
Agreement upon a material breach of this Agreement by the other; provided that
the non-breaching party shall provide the other with at least fifteen (15) days
prior written notice to cure. Termination of this Agreement shall not relieve
any party from any obligations which accrued on or before termination or
terminate any provision of this Agreement which by its terms survives the
termination or expiration of this Agreement.

 

6.           Consultant agrees to keep this Agreement, the scope of work
hereunder and any and all information related to Fred’s and its affiliates in
strict confidence and not to disclose any confidential information, including,
without limitation, sales, pricing, costs, etc. to any third party. Upon
termination of this Agreement for any reason, all property of Fred’s, including
but not limited to, the confidential information shall be immediately returned
to Fred’s. Consultant acknowledges and agrees that a breach of the covenants
contained herein would cause Fred’s irreparable damage, and that the remedy at
law for such a breach would be inadequate, and Fred’s, will be entitled to, in
addition to damages or any other available remedy, to immediate injunctive
relief.

 

7.           (a)             Consultant shall not, directly or indirectly, in
her own capacity or through any other person or entity for a period of twelve
(12) months from and after the Effective Date induce, or attempt to induce, any
employee of Fred’s wherever located to leave her or her respective employment,
as applicable, with Fred’s for any reason whatsoever.

 

(b)          Consultant shall not, directly or indirectly, in her own capacity
or through any other person or entity for a period of twelve (12) months from
and after the Effective Date induce, or attempt to induce, any vendor or
supplier of Fred’s wherever located to cease being a vendor of Fred’s for any
reason whatsoever.

 

(c)            Fred’s agrees to release Consultant from any competitive
restrictions found in equity agreements issued to Consultant.

 

8.           In consideration hereof, Consultant hereby waives and releases
Fred’s (including its parent, subsidiary and affiliated corporate entities and
its respective directors, officers, agents, contractors, insurance companies and
employees) from and against any and all waivable claims, causes of action,
suits, demands, liabilities and damages whatsoever that Consultant may or might
have against Fred’s up to and including your last day of employment with Fred’s
and/or the Effective Date, whichever is later, under any and all local, state
and/or federal law, including, without limitation, claims relating to
Consultant’s employment or separation, termination, discrimination, contract,
tort, and including, without limitation, any claims under Title VII of the Civil
Rights Act of 1964; The Americans with Disabilities Act, as amended; The Family
and Medical Leave Act; The Fair Labor Standards Act; The Age Discrimination in
Employment Act of 1967; The Older Workers’ Benefit Protection Act; and/or GINA.
Consultant understands and acknowledges that this Section includes a release of
all known and unknown claims as set forth herein. Consultant further
acknowledges that she cannot benefit monetarily or obtain damages or equitable
relief of any kind from or through any such charge or action commenced by a
government agency or third party with respect to the claims waived.

 

 2 

 

 

9.           Consultant agrees to indemnify, defend, reimburse and hold Fred’s
(and its parent, subsidiaries, employees and agents) harmless from any and all
breaches of this Agreement by Consultant or arising out of any act, omission or
negligence of Consultant or her agents, employees or contractors.

 

10.         Each and every modification, amendment or extension of this
Agreement must be in writing and signed by the parties hereto. If any one or
more of the provisions contained in this Agreement shall for any reason be held
in any jurisdiction invalid, illegal or unenforceable for any reason, this
Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. Such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provisions of this Agreement, and any such invalidity, illegality or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, the parties hereto waive any provision of law which prohibits
or renders unenforceable any provision hereof. This Agreement and documents
referred to herein and therein, sets forth the entire understanding of the
parties, and supersedes all other prior or contemporaneous representations,
agreements and understandings, oral or otherwise, between or among the parties
with respect to the matters contained herein. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS (EXCLUDING CONFLICT OF LAWS RULES)
OF THE STATE OF TENNESSEE. Any litigation brought with respect to this Agreement
shall be brought in a court of competent jurisdiction in Shelby County,
Tennessee, and each party hereby consents to the jurisdiction of such courts. If
any legal action or other proceeding is brought for the enforcement hereof, or
because of an alleged dispute, breach, default or misrepresentation in
connection with any provisions hereof, the successful or prevailing party or
parties shall be entitled to recover reasonable attorneys' fees, court costs and
all expenses even if not taxable as court costs (including, without limitation,
all such fees, costs and expenses incident to appeals), incurred in that action
or proceeding, in addition to any other relief to which such party or parties
may be entitled.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
day and year first written above.

 

Fred’s, Inc.   Consultant: Lilia Lauren         By: /s/ Mike Bloom   /s/ Lilia
Lauren         Its: CEO    

 

 3 

